Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Edward Lau & Co. 16A EIB Centre 40 Bonham Strand Hong Kong February 19, 2009 Securities and Exchange Commission treet, NE Washington, DC 20549 Ladies and Gentlemen: We are the former independent auditors for Sino Shipping Holdings Inc. (the Company). We have read the Companys disclosure in Item 4.01(a) of the Companys Current Report on Form 8-K dated February 12, 2009, and we are in agreement with the disclosure in Item 4.01(a) insofar as it pertains to our firm. Yours very truly,
